        Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

EYE ASSOCIATES OF NEW MEXICO, LTD.,
EYE SURGERY CENTERS OF NM, LLC, and
PECOS VALLEY EYE SURGERY CENTER,
LLC,

               Plaintiffs,

       v.                                                            Civ. No. 21-76 SCY/LF

THE CINCINNATI INSURANCE COMPANY,
an Ohio Insurance Company and ERICA N.
JOHNSON, a New Mexico Resident,

               Defendants.

                        MEMORANDUM OPINION AND ORDER
                      GRANTING IN PART AND DENYING IN PART
                              MOTION TO REMAND

       Plaintiffs brought this case in state court against the Cincinnati Insurance Company and

its insurance adjuster, Erica Johnson, for wrongful denial of business losses caused by COVID-

19. Defendants removed this case to federal court, alleging Plaintiffs fraudulently joined Ms.

Johnson for the purpose of defeating federal diversity jurisdiction. The parties agree that, absent

Ms. Johnson, federal diversity jurisdiction exists. Now before the Court is Plaintiffs’ motion to

remand to state court. Plaintiffs argue Ms. Johnson is individually liable to Plaintiffs under New

Mexico’s Trade Practices and Frauds Act (“TPFA”) and, even if she were not, Defendants have

failed to clear the high hurdle placed on the path to a successful fraudulent joinder argument. The

Court agrees with Plaintiffs that remand is appropriate. The TPFA imposes liability on individual

insurance adjustors and Plaintiffs have made specific allegations against the alleged insurance

adjuster in this case, Ms. Johnson. Although the Court grants Plaintiffs’ motion for remand, in a
        Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 2 of 9




closer call, it denies Plaintiffs’ request for attorneys’ fees.

                                        LEGAL STANDARD

        Fraudulent joinder requires the defendant to show an “inability of the plaintiff to establish

a cause of action against the non-diverse party in state court.” Dutcher v. Matheson, 733 F.3d

980, 988 (10th Cir. 2013). “‘The defendant seeking removal bears a heavy burden of proving

fraudulent joinder, and all factual and legal issues must be resolved in favor of the plaintiff.’” Id.

(quoting Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir. 1998)). Fraudulent joinder

is “a high hurdle” to clear. Id. at 989. The question of fraudulent joinder is not the same as

whether “plaintiffs have stated a valid claim” against the allegedly fraudulently joined party. Id.

The court does not examine all possible bases for a finding of fraudulent joinder; instead, it

limits its analysis to the grounds the defendant raises. Id.

        “‘To prove their allegation of fraudulent joinder the removing parties must demonstrate

that there is no possibility that plaintiff would be able to establish a cause of action against the

joined party in state court.’” Montano v. Allstate Indem., 211 F.3d 1278, at *1 (10th Cir. 2000)

(unpublished table decision) (quoting Hart v. Bayer Corp., 199 F.3d 239, 243 (5th Cir. 2000))

(internal alterations omitted). “This standard is more exacting than that for dismissing a claim

under Fed. R. Civ. P. 12(b)(6); indeed, the latter entails the kind of merits determination that,

absent fraudulent joinder, should be left to the state court where the action was commenced.” Id.

(citing Batoff v. State Farm Ins. Co., 977 F.2d 848, 851-53 (3d Cir. 1992)).

                                           BACKGROUND

        Eye Associates submitted its claim to Cincinnati on April 2, 2020. Compl. ¶ 105 (Doc. 1-




                                                    2
        Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 3 of 9




2).1 Unfortunately for Eye Associates, Cincinnati had already determined that it would be

denying claims for business losses arising from the Coronavirus. Id. ¶¶ 107-08. Despite this prior

determination, Cincinnati and Ms. Johnson went through the motions of a perfunctory

investigation without having any intention of actually investigating or ultimately covering Eye

Associates’ claim. Id. ¶¶ 113-15. On May 11, 2020, Cincinnati and Ms. Johnson formally denied

any coverage obligations. Id. ¶ 116. Plaintiffs allege that Cincinnati’s and Ms. Johnson’s

coverage denial was prejudged and that they did not engage in a fair and proper investigation of

the claim. Id. ¶¶ 116-17. Specifically, Plaintiffs allege that Cincinnati’s and Ms. Johnson’s

coverage denial ignored pertinent policy language, conflated physical damage and physical loss

coverage, and ignored the absence of a “virus” exclusion in the policy. Id. ¶¶ 118-53.

       Before Cincinnati denied coverage, it requested information from Plaintiffs through

letters dated April 2, 2020 and April 13, 2020. Compl. ¶¶ 113-14. Plaintiffs allege these letters

were pretextual. Id. In an affidavit attached to Defendants’ Notice of Removal, Ms. Johnson

confirms that she sent the April 13, 2020 letter. Johnson Aff., Doc. 1-3 ¶ 5. Ms. Johnson further

confirms that she sent the May 11, 2020 denial-of-coverage letter to Plaintiffs. Id. ¶ 6. She

explains, however, that she did so at the “direction of my manager.” Id. ¶ 7. Finally, although

Ms. Johnson argues that she was only following orders in this case, she acknowledges that her

general duties “included the investigation of claims, issuing reservation of rights letters, request

for information, and coverage determination letters to insureds.” Id. ¶ 3.

       The Complaint alleges that Ms. Johnson violated New Mexico’s TPFA by:

       (A) Misrepresenting to insureds pertinent facts or policy provisions relating to
       coverages at issue;


1
 In their opposition to the Motion to Remand, Defendants do not contest these allegations in the
Complaint. For purposes of the present motion, the Court accepts them as true.



                                                  3
        Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 4 of 9




       (B) Failing to acknowledge and act reasonably promptly upon communications
       with respect to claims from insureds arising under policies;

       (C) Failing to adopt and implement reasonable standards for the prompt
       investigation and processing of insureds’ claims arising under policies;

       (D) Failing to affirm or deny coverage of claims of insureds within a reasonable
       time after proof of loss requirements under the policy have been completed and
       submitted by the insured

Compl. ¶ 178; see NMSA § 59A-16-20.

                                           DISCUSSION

       Because New Mexico law clearly permits individual insurance adjustors like Ms. Johnson

to be sued along with the insurance company, the Court grants the motion insofar as it requests

remand. The Court denies the request for attorneys’ fees.

I.     Ms. Johnson Is Not Fraudulently Joined As A Defendant.

       Defendants argue the case should stay in federal court because “Plaintiffs’ Complaint

fails to allege any specific acts by Ms. Johnson that support liability under the statute that are

separate from the allegations against Cincinnati.” Doc. 14 at 4. “In referring to Ms. Johnson,

Plaintiffs’ Complaint and Motion generally lump her together with allegations about Cincinnati,

in a conclusory fashion. In other instances, the allegations simply mirror those against

Cincinnati.” Id. (footnote omitted). “Even under New Mexico’s generous pleading standard,

Plaintiffs have failed to show that they are entitled to relief as to Ms. Johnson.” Id. at 5. In other

words, Defendants argue, the company made the challenged decisions, not Ms. Johnson. Id. Ms.

Johnson was merely following orders. Id. at 5-7.

       The New Mexico Court of Appeals has held that the TPFA imposes individual liability

on “agents, brokers, solicitors, adjusters, providers of service contracts pursuant to the Service

Contract Regulation Act, and all other persons engaged in any business that is subject to the

superintendent’s supervision under the Insurance Code.” Martinez v. Cornejo, 2009-NMCA-011,


                                                   4
        Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 5 of 9




¶ 13, 208 P.3d 443. Defendants do not dispute that Ms. Johnson falls within the group of people

exposed to liability under this definition. Instead, they argue that, unlike Ms. Johnson who made

no decisions and “merely transmitted the message” of denial from her national office, the

manager at issue in Martinez was in charge of the local office that was the alleged bad actor.

Doc. 14 at 5-6. Defendants’ argument is unpersuasive.

       First, in affirming that an adjuster, or a person in charge of adjustors, can be held

personally liable under the TPFA, Martinez says nothing about what level of conduct exposes the

adjuster to TPFA liability. Defendants do not cite a single case that adopts “just following

orders” as a defense to TPFA liability.

       Second, Defendants do not explain why the actions of others would insulate Ms. Johnson

from actions she took in pursuit of the same goal. If multiple actors injure a plaintiff in the same

way by taking similar actions, a plaintiff may normally sue all of them. Defendants cite no case,

and the Court has found none, holding that TPFA imposes liability only on the ultimate

decisionmaker in the insurance adjustment context. On the contrary, the New Mexico Court of

Appeals used broad, sweeping language to describe the range of individuals subject to the Act.

Martinez, 2009-NMCA-011, ¶ 13 (“all other persons engaged in any business that is subject to

the superintendent’s supervision under the Insurance Code” (emphasis added)).

       Third, Defendants’ claim that there are no allegations of “specific acts” on Ms. Johnson’s

part is simply incorrect. Doc. 14 at 7. If this were correct, Defendants’ argument would have

some force—an adjuster who was not assigned to the claim and had absolutely nothing to do

with it likely would be fraudulently joined. But Plaintiffs here allege that the April 13, 2020

letter contained a pretextual request for information, Compl. ¶ 113, and Ms. Johnson

acknowledges she sent that letter, Johnson Aff. ¶ 5. Ms. Johnson also acknowledges that she then




                                                  5
        Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 6 of 9




later personally sent the May 11, 2020 denial-of-coverage letter. Thus, to prevail, Defendants

must convince the Court that when a plaintiff decides who to sue for wrongfully denying a claim

it is fraudulent to sue the very adjuster who, on behalf of her company, signs and sends the letter

denying the claim. This uphill argument simply gains no traction.

       Indeed, Defendants acknowledge that other judges in this District have remanded cases in

which a local insurance adjuster was sued under similar circumstances. They argue, however,

that those cases dealt with more involvement on the part of individual defendants. Doc. 14 at 6.

For instance, they cite Ellenburg v. Allstate Ins. Co., No. 17cv901 RB/KBM, 2018 WL 1399329

(D.N.M. Mar. 19, 2018), a case they assert involved “specific allegations” against the individual

defendant. Doc. 14 at 6-7. But the court in Ellenburg did not address the sufficiency of the

allegations against the defendant attorney in that case. And, the issue the Ellenburg court did

address—whether an attorney (not an insurance adjuster) could be held liable under the TPFA—

has nothing to do with the present case. 2018 WL 1399329, at *3-4. Thus, Ellenburg provides no

guidance as to the point at which an insurance adjuster’s involvement is enough to expose her to

liability under the TPFA.

       Defendants also attempt to distinguish Romero v. State Farm Mutual Automobile Ins.

Co., No. 19cv1179 WJ/JHR, 2020 WL 1078730 (D.N.M. Mar. 6, 2020). There, the insurance

adjuster attended an examination under oath on behalf of a defendant, interacted with the

defendant’s attorney at that examination, and authored a summary of that examination. 2020 WL

1078730, at *2. In contrast to the adjuster in Romero, Defendants argue, Plaintiffs make no

specific allegations against Ms. Johnson. Again, this is incorrect. First, unlike the adjuster in

Romero, Ms. Johnson’s signature on the denial letter indicates that she was assigned to this case.

2020 WL 1078730, at *2 (defendants submitted “affidavits to the effect of ‘Carol Bruno was not




                                                  6
          Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 7 of 9




the claims adjuster in this case’”). Defendants have not presented a serious dispute, in the Notice

of Removal or in their opposition to the Motion to Remand, about whether Ms. Johnson acted as

the claim adjustor in this case. Second, Ms. Johnson’s act of putting her signature on a letter

denying Plaintiffs’ claim and then sending that letter as Cincinnati’s representative, after having

already previously communicated with Plaintiffs about their claim, indicates Ms. Johnson had

more involvement with the claim at issue here than the plaintiff in Romero had with the claim at

issue there.2 Thus, Romero lends support to the Court’s present decision.

          Finally, the Court does not need to determine whether Plaintiffs state a valid claim

against Ms. Johnson. Dutcher, 733 F.3d at 989. The Court need only determine whether Ms.

Johnson’s presence in this case is fraudulent. Defendants bear the burden of proof on this issue,

see id. at 988, and between the Notice of Removal and the response to the Motion to Remand,

they have not met this burden. Cf id. at 989 (declining to consider whether alternate theories

would support fraudulent joinder, outside of the theories the defendants raised in that case).

Remand is therefore appropriate.

II.       The Court Denies Plaintiffs’ Request For Attorneys’ Fees.

          Plaintiffs request their fees and expenses incurred as a result of the removal to federal

court. “An order remanding the case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.” 28 U.S.C. 1447(c). “[T]he standard

for awarding fees should turn on the reasonableness of the removal.” Martin v. Franklin Capital

Corp., 546 U.S. 132, 141 (2005). “Absent unusual circumstances, courts may award attorney’s

fees under § 1447(c) only where the removing party lacked an objectively reasonable basis for

seeking removal. Conversely, when an objectively reasonable basis exists, fees should be


2
    The record contains no allegations or evidence regarding who drafted the denial-of-claim letter.



                                                    7
        Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 8 of 9




denied.” Id.

        Here, Defendants removed a case pursuant to the doctrine of fraudulent joinder. But

Defendants did not apply the correct fraudulent joinder standard, instead citing the legal test for

the sufficiency of the pleadings. Doc. 14 at 5 n.12 (citing NMRA 1-008; Zamora v. St. Vincent

Hosp., 2014-NMSC-035, ¶ 13, 335 P.3d 1443; Braden v. Tornier, Inc., No. C09-5529RJB, 2009

WL 3188075, at *2 (W.D. Wash. Sept. 30, 2009) (holding that it is well-settled that pleading

requirements announced in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v.

Iqbal, 556 U.S. 662 (2009) apply to removed cases)). Further, Defendants cited no authority to

support their theory that insurance adjustors who are “just following orders” cannot be held

liable under New Mexico’s TPFA. Rather, Defendants cited Martinez, which contains language

suggesting otherwise: that everyone subject to the Act is responsible for complying with it on an

individual basis. 2009-NMCA-011, ¶ 23 (“individual employees such as Cornejo are, and always

have been, required to comply with the obligations imposed by the TPFA and refrain from

engaging in unfair or deceptive claims practices”). These facts weigh in Plaintiffs’ favor on the

question of attorneys’ fees.

        On the other side of the balance, however, the Court recognizes that, as part of their case,

Plaintiffs allege Cincinnati made the decision to categorically deny claims such as Plaintiffs’

claim before Plaintiffs even filed their claim. Compl. ¶¶ 107-09. Even though Defendants did not

present a strong argument, it was at least objectively reasonable for Defendants to argue that Ms.

Johnson’s lack of involvement in this decision-making essentially rendered her nothing more

than a conduit of information and insulated her from liability. The Court, therefore, denies

Plaintiffs’ request for fees.




                                                 8
       Case 1:21-cv-00076-SCY-LF Document 20 Filed 06/14/21 Page 9 of 9




                                         CONCLUSION

       The Court GRANTS IN PART AND DENIES IN PART Plaintiffs’ Motion And

Memorandum In Support Of Remand To State Court And For Attorney’s Fees (Doc. 8).

       Specifically, the Court GRANTS Plaintiffs’ motion to the extent it asks for remand and

DENIES Plaintiffs’ motion to the extent it asks for attorneys’ fees.

       SO ORDERED.



                                             _____________________________________
                                             STEVEN C. YARBROUGH
                                             UNITED STATES MAGISTRATE JUDGE




                                                 9
